Citation Nr: 1402725	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  08-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of Guillain-Barre syndrome affecting the left lower extremity, evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of Guillain-Barre syndrome affecting the right lower extremity, evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



REMAND

The Veteran served on active duty from August 1967 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Board remanded the claims for additional development.  The remand instructions specifically directed the agency of original jurisdiction (AOJ) to consider special monthly compensation (SMC) for loss of use of each lower extremity.  The AOJ re-adjudicated the rating claims in an August 2012 Supplemental Statement of the Case (SSOC), but did not consider entitlement to SMC as part of its analysis.  The issues must be remanded to afford the Veteran due process in his appeal by compliance with the December 2011 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Akles v. Derwinski, 1 Vet. App. 118 (1991).

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the Veteran's claims for increase with specific consideration being given to special monthly compensation (SMC) based on loss of use.  If a benefit sought remains denied, a supplemental statement of the case should be issued, and the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.  The supplemental statement of the case should include reference to the laws and regulations governing the award of SMC and the definition of loss of use of a foot.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

